DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment/remarks filed on 07/15/2022 for response of the office action mailed on 05/27/2022.  Independent claims 1, 27 and 54-55 are amended. Dependent claims 3-5, 8, 12, 16, 19-21, 24-25, 29-30, 33, 37, 41, 44-48 and 52-53 are also amended. Therefore, claims 1-55 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, 15, 21-29, 36, 40 and 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2021/0168794), Zhang hereinafter, in view of Shen et al. (2021/0153178), Shen hereinafter.

Re. claims 1 and 54, Zhang teaches a method (Fig. 1-2 & ¶0023) for wireless communication (Fig.1-2 & ¶0002) at a user equipment (UE) (Fig. 3-4) and an apparatus (Fig. 3-4) for wireless communication (Fig.1-2 & ¶0002) at a user equipment (UE), comprising: a processor (Fig. 4,31 & ¶0125); and a memory (Fig. 3-4 & ¶0126) coupled with the processor, with instructions stored in the memory, the instructions being executable by the processor to cause the apparatus to (Fig. 4,31 & ¶0125-¶0126): transmit, to a network device and in accordance with a wireless communications standard, signaling that indicates the UE supports an additional communications service that comprises one or more features not supported by the wireless communications standard (Fig. 1 & ¶0031 - In S101: a terminal selects a corresponding first PUSCH configuration parameter according to at least one of a type of PUSCH or a type of uplink control information; different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 1 & ¶0032 - In S102: the terminal transmits the uplink control information based on the first PUSCH configuration parameter. Fig. 1 & ¶0052 - categories of uplink control information capable of being transmitted on different types of PUSCHs, or, payload sizes of uplink control information capable of being transmitted on different types of PUSCHs.); receive, from the network device, an assignment of a radio network temporary identifier (RNTI) that indicates that signaling is in accordance with the additional communications service that comprises the one or more features not supported by the wireless communications standard (Fig. 2 & ¶0059- In S201: a network device configures at least one set of Physical Uplink Shared Channel (PUSCH) configuration parameters for a terminal; different PUSCH configuration parameters corresponding to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Fig. 2 & ¶0100 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Here, new RNTI is interpreted as a radio network temporary identifier (RNTI) that indicates that signaling, in accordance with the additional communications service (which is linked to a plurality of PUSCH types (PUSCH type 1 / PUSCH type2 ), corresponds to the new RNTI, as disclosed by Zhang is to meet reliability requirements of URLLC services, see ¶0004/¶0100), a new inventive concept/additional feature, which is NOT supported by wireless communication standard (such as 3GPP) before the effective filling date of the inventive concept as disclosed supra by Zhang);  
Yet, Zhang does not expressly teach communicate with the network device in accordance with the one or more features not supported by the wireless communications standard, wherein the communicating comprises using the RNTI to identify that the signaling is in accordance with the additional communications service and comprises the one or more features not supported by the wireless communications standard.
However, in the analogous art, Shen explicitly discloses communicate with the network device in accordance with the one or more features not supported by the wireless communications standard, wherein the communicating comprises using the RNTI to identify that the signaling is in accordance with the additional communications service and comprises the one or more features not supported by the wireless communications standard (Fig. 1-9 & Abstract - Provided are a wireless communication method, terminal device, and network device, capable of scrambling a radio network temporary identifier (RNTI) of downlink control information (DCI) and thereby giving a terminal device a reference point for an initial position of a resource used by a flexible configuration channel, said method comprising: a terminal device receives DCI sent by a network device; according to an RNTI which scrambles said DCI, said terminal device determines, in at least one resource table, a resource used for a first channel, said at least one resource table containing at least two types of resources, the reference points of the initial positions of said at least two types of resources being different. Fig. 1-9 & ¶0046 - a method for wireless communication, in which a terminal device can determine a reference point of a starting position of a time domain resource of a scheduled channel according to a Radio Network Temporary Identity (RNTI) used for scrambling Downlink Control Information (DCI). Fig. 1-9 & ¶0049 - In S210, a terminal device receives Downlink Control Information (DCI) sent by a network device. Fig. 1-9 & ¶0050 - In S220, the terminal device determines a resource for a first channel in at least one resource table according to a Radio Network Temporary Identity (RNTI) for scrambling the DCI, wherein the at least one resource table contains at least two types of resources, and reference points of starting positions of the at least two types of resources are different. Fig. 1-9 & ¶0058 - terminal device may determine the resource for the first channel by the RNTI used for scrambling the DCI, for example, the starting position and length of the time domain resource of the first channel ………..different RNTIs may correspond to different types of resources, that is, different RNTIs may be used for indicating reference points of different starting positions………..if the service to be transmitted is an Ultra-Reliable and Low Latency Communication (URLLC) service, the network device may determine to use the second type of resource, for example, taking the position of the DCI as the reference point of the starting position; or if the service to be transmitted is Enhance Mobile Broadband (eMBB), the network device may determine to use the first type of resource, for example, taking the starting position of the time slot as the reference point of the starting position….so that it can be realized that reference points of different time domain resources are dynamically configured for different types of services without increasing DCI overhead, which is conducive to meeting service requirements of different services and improving resource utilization rate of a communication system. Fig. 1-9 & ¶0061 - RNTI used for scrambling the DCI may be a first RNTI or a second RNTI, wherein the first RNTI may be a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI may be another RNTI except the C-RNTI, for example, a Paging Radio Network Temporary Identity (P-RNTI).  Fig. 1-9 & ¶0105 - first RNTI may correspond to the first resource table, and the second RNTI may correspond to the second resource table, which is different from the first implementation in that a part of resources in the second resource table are the first type of resources and a part of resources are the second type of resources. Therefore, the resources in the first resource table configured for the first RNTI are more suitable for scheduling PDSCH/PUSCH transmission with more various delays, such as the eMBB service. A part of the resources in the second resource table configured for the second RNTI are more suitable for scheduling PDSCH/PUSCH transmission with more various delays, such as the eMBB service, and another part of the resources are more suitable for PDSCH/PUSCH transmission with low delay, such as the URLLC service.  Also, see ¶0097-¶0111. Here, a terminal for having the ability in determining a resource (see, Table 1 to 5) for a first channel (See, Fig. 2-3/Fig.5-6) in at least one resource table (see, Table 1 to 5) according to a Radio Network Temporary Identity (RNTI) (e.g., first RNTI [Wingdings font/0xF3] C-RNTI, second RNTI [Wingdings font/0xF3] P-RNTI, see ¶0061, with different RNTIs (first RNTI [Wingdings font/0xF3] C-RNTI & second RNTI [Wingdings font/0xF3] P-RNT) are used for indicating reference points of different starting position for different types of services (e.g., delay intolerant URLLC service delay tolerant eMBB service) without increasing DCI overhead, which is conducive to meeting service requirements of different services and improving resource utilization rate of a communication system, see ¶0058) , as transmitted by a network device, the terminal should have the capability in scrambling the DCI (downlink control information), as DCI contains the indicated information for the terminal to uniquely determine the resources (e.g., starting symbol, the length of symbols) by scrambling the DCI, in order to establish a communication with the network device, by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G system, a new inventive concept/additional feature, which is NOT supported by wireless communication standard (such as 3GPP) before the effective filling date of the inventive concept as disclosed supra by Shen).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system to include Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information),  because it provides an efficient mechanism in improving flexibility of resource allocation, a time domain position of a channel allocated in units of a symbol by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G New Radio (NR) system. (¶0004-¶0006/¶0058/¶0103, Shen)

Re. claim 2, Zhang and  Shen teach claim 1.
 Zhang further teaches  receiving, from the network device, a downlink control information (DCI) 3message addressed to the RNTI (Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claim 4, Zhang and  Shen teach claim 2.
Yet, Zhang does not expressly teach further comprising: 2 attempting to decode the DCI message based at least in part on a cell radio network temporary identifier (C-RNTI) for the UE; decoding the DCI message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service; and identifying the DCI message as associated with the additional communications service based at least in part on successfully decoding the DCI message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Shen explicitly discloses further comprising:  2attempting to decode the DCI message based at least in part on a cell radio 3network temporary identifier (C-RNTI) for the UE (Fig. 1-9 & ¶0061 - RNTI used for scrambling the DCI may be a first RNTI or a second RNTI, wherein the first RNTI may be a Cell Radio Network Temporary Identity (C-RNTI). Fig. 1-9 & ¶0069 - the terminal device determines the target resource table in the at least one resource table and the type of the resource in the target resource table according to the RNTI for scrambling the DCI, including: if the RNTI for scrambling the DCI is the first RNTI (i.e., C-RNTI), the terminal device determines that the first resource table is the target resource table and the resource in the first resource table is the first type of resource);  4 decoding the DCI message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service; and identifying the DCI message as associated with the additional communications service based at least in part on successfully decoding the DCI message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service (Fig. 1-9 & Abstract - Provided are a wireless communication method, terminal device, and network device, capable of scrambling a radio network temporary identifier (RNTI) of downlink control information (DCI) and thereby giving a terminal device a reference point for an initial position of a resource used by a flexible configuration channel, said method comprising: a terminal device receives DCI sent by a network device; according to an RNTI which scrambles said DCI, said terminal device determines, in at least one resource table, a resource used for a first channel, said at least one resource table containing at least two types of resources, the reference points of the initial positions of said at least two types of resources being different. Fig. 1-9 & ¶0046 - a method for wireless communication, in which a terminal device can determine a reference point of a starting position of a time domain resource of a scheduled channel according to a Radio Network Temporary Identity (RNTI) used for scrambling Downlink Control Information (DCI). Fig. 1-9 & ¶0049 - In S210, a terminal device receives Downlink Control Information (DCI) sent by a network device. Fig. 1-9 & ¶0050 - In S220, the terminal device determines a resource for a first channel in at least one resource table according to a Radio Network Temporary Identity (RNTI) for scrambling the DCI, wherein the at least one resource table contains at least two types of resources, and reference points of starting positions of the at least two types of resources are different. Fig. 1-9 & ¶0061 - RNTI used for scrambling the DCI may be a first RNTI or a second RNTI, wherein the first RNTI may be a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI may be another RNTI except the C-RNTI, for example, a Paging Radio Network Temporary Identity (P-RNTI). Also, see ¶0097-¶0111. Here, a terminal for having the ability in determining a resource (see, Table 1 to 5) for a first channel (See, Fig. 2-3/Fig.5-6) in at least one resource table (see, Table 1 to 5) according to a Radio Network Temporary Identity (RNTI) (e.g., first RNTI [Wingdings font/0xF3] C-RNTI, second RNTI [Wingdings font/0xF3] P-RNTI, see ¶0061) , as transmitted by a network device, the terminal should have the capability in scrambling the DCI (downlink control information), as DCI contains the indicated information for the terminal to uniquely determine the resources (e.g., starting symbol, the length of symbols) by scrambling the DCI, in order to establish a communication with the network device, by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G system, a new inventive concept/additional feature, which is NOT supported by wireless communication standard (such as 3GPP) before the effective filling date of the inventive concept as disclosed supra by Shen).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system to include Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information),  because it provides an efficient mechanism in improving flexibility of resource allocation, a time domain position of a channel allocated in units of a symbol by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G New Radio (NR) system. (¶0004-¶0006/¶0058/¶0103, Shen)

Re. claim 5, Zhang and  Shen teach claim 2.
Zhang further teaches identifying a shared data channel resource based at least in part on the DCI 3message (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively); receiving, from the network device, a downlink message via the shared data 5channel resource (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively), and decoding the downlink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional 7communications service. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Fig. 1-2/Fig. 4 & ¶0104 - The selection unit 31 is configured to select a corresponding first Physical Uplink Shared Channel (PUSCH) configuration parameter, according to at least one of a type of PUSCH or a type of uplink control information, herein, different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information.).

6Re. claim 6,  Zhang and  Shen teach claim 5.
Zhang a further teaches wherein the downlink message comprises a 2downlink data transmission for additional the communications service. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively).


6Re. claim 7,  Zhang and  Shen teach claim 5.
Zhang further teaches wherein the downlink message comprises a media access control (MAC) control element (CE) or a radio resource control (RRC) message for the additional communications service, and wherein at least one of a format or content of the MAC CE or the RRC message is comprises a feature not supported by the wireless communications standard. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.  Fig. 1-2 & ¶0102 -  a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) …., when the new RNTI is configured by RRC, and when the DCI scrambled by the new RNTI schedules data,).

Re. claim 11, Zhang and Shen teach claim 1.
Zhang also teaches further comprising: receiving, from the network device, an indication of an uplink control channel resource that is reserved for the additional communications service (Fig. 2 & ¶0059- In S201: a network device configures at least one set of Physical Uplink Shared Channel (PUSCH) configuration parameters for a terminal; different PUSCH configuration parameters corresponding to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.); and transmitting, to the network device via the uplink control channel resource, a scheduling request (SR) or other type of uplink control information (UCI) message associated with the additional communications service (Fig. 1 & ¶0031 - In S101: a terminal selects a corresponding first PUSCH configuration parameter according to at least one of a type of PUSCH or a type of uplink control information; different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 1 & ¶0032 - In S102: the terminal transmits the uplink control information based on the first PUSCH configuration parameter. Fig. 2 & ¶0091 - UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI.).

Re. claim 21, Zhang and Shen teach claim 1.
Yet,  Zhang does not expressly teach receiving, from the network device, an assignment of a cell radio network temporary identifier (C-RNTI), wherein the RNTI that indicates that signaling is in accordance with the additional communications service is distinct from the C- RNTI. 
However, in the analogous art, Shen explicitly discloses receiving, from the network device, an assignment of a cell radio network temporary identifier (C-RNTI), wherein the RNTI that indicates that signaling is in accordance with the additional communications service is distinct from the C- RNTI. (Fig. 1-9 & ¶0049 - In S210, a terminal device receives Downlink Control Information (DCI) sent by a network device. Fig. 1-9 & ¶0050 - In S220, the terminal device determines a resource for a first channel in at least one resource table according to a Radio Network Temporary Identity (RNTI) for scrambling the DCI, wherein the at least one resource table contains at least two types of resources, and reference points of starting positions of the at least two types of resources are different. Fig. 1-9 & ¶0061 - RNTI used for scrambling the DCI may be a first RNTI or a second RNTI, wherein the first RNTI may be a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI may be another RNTI except the C-RNTI, for example, a Paging Radio Network Temporary Identity (P-RNTI). Fig. 1-9 & ¶0119 - the first RNTI is a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI is another RNTI except the C-RNTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system to include Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information),  because it provides an efficient mechanism in improving flexibility of resource allocation, a time domain position of a channel allocated in units of a symbol by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G New Radio (NR) system. (¶0004-¶0006/¶0058/¶0103, Shen)

Re. claim 22, Zhang and Shen teach claim 1.
Zhang  also teach further comprising: receiving, from the network device, an assignment of one or more additional RNTIs each corresponding to a respective communications service. (Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claim 23, Zhang and Shen teach claim 1.
Zhang further teaches wherein transmitting the signaling that 2indicates the UE also supports the additional communications service comprising one or more 3features not supported by the wireless communications standard comprises:  transmitting, to the network device, an indication of an identifier of the UE, 5capability information for the UE, or any combination thereof. (Fig. 1 & ¶0031 - In S101: a terminal selects a corresponding first PUSCH configuration parameter according to at least one of a type of PUSCH or a type of uplink control information; different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 1 & ¶0032 - In S102: the terminal transmits the uplink control information based on the first PUSCH configuration parameter. Fig. 1 & ¶0052 - categories of uplink control information capable of being transmitted on different types of PUSCHs, or, payload sizes of uplink control information capable of being transmitted on different types of PUSCHs. Fig. --2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)
Re. claim 26, Zhang and Shen  teach claim 1.
Zhang further teaches wherein the wireless communications standard 2is a third generation partnership project (3GPP) standard. (Fig. 1-5 & ¶0002 -The disclosure relates to wireless communication technologies, in particular to a method and device for transmission of uplink control information, and a computer storage medium. Fig. 1-5 & ¶0004 - At present, as to the PUSCH for transmitting the Ultra Reliable Low Latency Communication (URLLC) service and the PUSCH for transmitting the Enhance Mobile Broadband (eMBB) service, UCI piggyback rules are the same. However, the reliability requirements of the URLLC service and the eMBB service are different. In general, the URLLC service has a higher reliability requirement. Fig. 1-2 & ¶0102 - a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) is introduced for scheduling-based URLLC service transmission, to indicate the selection of Modulation and Coding Scheme (MCS) table. That is, when the new RNTI is configured by RRC, and when the DCI scrambled by the new RNTI schedules data, the new 64QAM MCS table is used. The new RNTI is designed for  the transmission of UCI on Physical Uplink Shared Channel (PUSCH) (e.g.., PUSCH type 1 and PUSCH type 2) to meet reliability requirements of the URLLC services.  It is well known to a person of ordinary skill in the field of endeavor that URLLC & eMBB services are a part of 5G technology, which is a  part of 3GPP standard).

Re. claims 27 and 55, Zhang teaches a method (Fig. 1-2 & ¶0022-¶0023) for wireless communication (Fig.1-2 & ¶0002) at a network device (Fig.5) and an apparatus (Fig.5) for wireless communication (Fig.1-2 & ¶0002) at a network device (Fig.5), comprising: a processor (Fig.5, ¶0148); and a memory (Fig.5, ¶0148)y coupled with the processor, with instructions stored in the memory, the instructions being executable by the processor to cause (Fig.5, ¶0148) the apparatus (Fig.5) to: establish communications with a user equipment (UE) in accordance with a wireless communications standard (Fig. 1-2 & ¶0013-¶0014, ¶0059-¶0060, ¶0099, ¶0147); identify that the UE supports an additional communications service that comprises one or more features not supported by the wireless communications standard (Fig.1-2 & ¶0081 - categories of uplink control information included in sets of the first type of uplink control information capable of being transmitted on different types of PUSCHs are different. Fig. 2 & ¶0084 - different RNTIs for scrambling physical layer downlink control information for scheduling PUSCH, and different information carried by downlink control information, the terminal transmits, based on the PUSCH configuration parameter corresponding to at least the type of PUSCH or the type of uplink control information, the uplink control information, which meets the reliability requirements of transmission of different services.  Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively); transmit, for the UE, an assignment of a radio network temporary identifier (RNTI) that indicates that signaling is in accordance with the additional communications service that comprises the one or more features not supported by the wireless communications standard based at least in part on identifying that the UE supports the additional communications service (Fig. 2 & ¶0059- In S201: a network device configures at least one set of Physical Uplink Shared Channel (PUSCH) configuration parameters for a terminal; different PUSCH configuration parameters corresponding to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Fig. 2 & ¶0100 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Here, new RNTI is interpreted as a radio network temporary identifier (RNTI) that indicates that signaling, in accordance with the additional communications service (which is linked to a plurality of PUSCH types (PUSCH type 1 / PUSCH type2 ), corresponds to the new RNTI, as disclosed by Zhang is to meet reliability requirements of URLLC services, see ¶0004/¶0100), a new inventive concept/additional feature, which is NOT supported by wireless communication standard (such as 3GPP) before the effective filling date of the inventive concept as disclosed supra by Zhang); 
Yet, Zhang does not expressly teach  communicate with the UE in accordance with the one or more features not supported by the wireless communications standard, wherein the communicating comprises using the RNTI to indicate that the signaling that is in accordance with the additional communications service and comprises the one or more features not supported by the wireless communications standard.
However, in the analogous art, Shen explicitly discloses communicate with the UE in accordance with the one or more features not supported by the wireless communications standard, wherein the communicating comprises using the RNTI to indicate that the signaling that is in accordance with the additional communications service and comprises the one or more features not supported by the wireless communications standard. (Fig. 1-9 & Abstract - Provided are a wireless communication method, terminal device, and network device, capable of scrambling a radio network temporary identifier (RNTI) of downlink control information (DCI) and thereby giving a terminal device a reference point for an initial position of a resource used by a flexible configuration channel, said method comprising: a terminal device receives DCI sent by a network device; according to an RNTI which scrambles said DCI, said terminal device determines, in at least one resource table, a resource used for a first channel, said at least one resource table containing at least two types of resources, the reference points of the initial positions of said at least two types of resources being different. Fig. 1-9 & ¶0046 - a method for wireless communication, in which a terminal device can determine a reference point of a starting position of a time domain resource of a scheduled channel according to a Radio Network Temporary Identity (RNTI) used for scrambling Downlink Control Information (DCI). Fig. 1-9 & ¶0049 - In S210, a terminal device receives Downlink Control Information (DCI) sent by a network device. Fig. 1-9 & ¶0050 - In S220, the terminal device determines a resource for a first channel in at least one resource table according to a Radio Network Temporary Identity (RNTI) for scrambling the DCI, wherein the at least one resource table contains at least two types of resources, and reference points of starting positions of the at least two types of resources are different. Fig. 1-9 & ¶0058 - terminal device may determine the resource for the first channel by the RNTI used for scrambling the DCI, for example, the starting position and length of the time domain resource of the first channel ………..different RNTIs may correspond to different types of resources, that is, different RNTIs may be used for indicating reference points of different starting positions………..if the service to be transmitted is an Ultra-Reliable and Low Latency Communication (URLLC) service, the network device may determine to use the second type of resource, for example, taking the position of the DCI as the reference point of the starting position; or if the service to be transmitted is Enhance Mobile Broadband (eMBB), the network device may determine to use the first type of resource, for example, taking the starting position of the time slot as the reference point of the starting position….so that it can be realized that reference points of different time domain resources are dynamically configured for different types of services without increasing DCI overhead, which is conducive to meeting service requirements of different services and improving resource utilization rate of a communication system. Fig. 1-9 & ¶0061 - RNTI used for scrambling the DCI may be a first RNTI or a second RNTI, wherein the first RNTI may be a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI may be another RNTI except the C-RNTI, for example, a Paging Radio Network Temporary Identity (P-RNTI).  Fig. 1-9 & ¶0105 - first RNTI may correspond to the first resource table, and the second RNTI may correspond to the second resource table, which is different from the first implementation in that a part of resources in the second resource table are the first type of resources and a part of resources are the second type of resources. Therefore, the resources in the first resource table configured for the first RNTI are more suitable for scheduling PDSCH/PUSCH transmission with more various delays, such as the eMBB service. A part of the resources in the second resource table configured for the second RNTI are more suitable for scheduling PDSCH/PUSCH transmission with more various delays, such as the eMBB service, and another part of the resources are more suitable for PDSCH/PUSCH transmission with low delay, such as the URLLC service.  Also, see ¶0097-¶0111. Here, a terminal for having the ability in determining a resource (see, Table 1 to 5) for a first channel (See, Fig. 2-3/Fig.5-6) in at least one resource table (see, Table 1 to 5) according to a Radio Network Temporary Identity (RNTI) (e.g., first RNTI [Wingdings font/0xF3] C-RNTI, second RNTI [Wingdings font/0xF3] P-RNTI, see ¶0061, with different RNTIs (first RNTI [Wingdings font/0xF3] C-RNTI & second RNTI [Wingdings font/0xF3] P-RNT) are used for indicating reference points of different starting position for different types of services (e.g., delay intolerant URLLC service delay tolerant eMBB service) without increasing DCI overhead, which is conducive to meeting service requirements of different services and improving resource utilization rate of a communication system, see ¶0058) , as transmitted by a network device, the terminal should have the capability in scrambling the DCI (downlink control information), as DCI contains the indicated information for the terminal to uniquely determine the resources (e.g., starting symbol, the length of symbols) by scrambling the DCI, in order to establish a communication with the network device, by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G system, a new inventive concept/additional feature, which is NOT supported by wireless communication standard (such as 3GPP) before the effective filling date of the inventive concept as disclosed supra by Shen).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system to include Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information),  because it provides an efficient mechanism in improving flexibility of resource allocation, a time domain position of a channel allocated in units of a symbol by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G New Radio (NR) system. (¶0004-¶0006/¶0058/¶0103, Shen)


Re. claims 24 and 52, Zhang and  Shen  teach claims 1 and 27.
Zhang further teaches wherein the RNTI that indicates that signaling is in accordance with the additional communications service is specific to the UE. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Fig. 1-2 & ¶0102 - a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) is introduced for scheduling-based URLLC service transmission, to indicate the selection of Modulation and Coding Scheme (MCS) table. That is, when the new RNTI is configured by RRC, and when the DCI scrambled by the new RNTI schedules data, the new 64QAM MCS table is used. The new RNTI is designed for  the transmission of UCI on Physical Uplink Shared Channel (PUSCH) (e.g.., PUSCH type 1 and PUSCH type 2) to meet reliability requirements of the URLLC services. See ¶0004/¶0102)

Re. claims 25 and 53, Zhang and  Shen teach claims 1 and 27 respectively.
Zhang further teaches wherein the RNTI that indicates that signaling is in accordance with the additional communications service is specific to the one or more features not supported by the wireless communications standard. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively).

Re. claim 28, Zhang and  Shen teach claim 27.
Zhang further teaches  transmitting, for the UE, a downlink control information (DCI) message 3addressed to the RNTI. (Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claims 3 and 29, Zhang and  Shen teach claims 2 and  28.
Zhang further teaches wherein at least one of a format or content of the DCI message comprises a feature that is non-compliant with  the wireless communications standard. (Fig. 1-2 & ¶0037 -  downlink control information for scheduling PUSCH belongs to different physical layer Downlink Control Information (DCI) formats or different DCI format groups; Radio Network Temporary Identifiers (RNTIs) for scrambling physical layer downlink control information for scheduling PUSCH are different RNTIs or belong to different RNTI groups; and information carried by downlink control information for scheduling PUSCH is different. Fig. 2 & ¶0084 - different RNTIs for scrambling physical layer downlink control information for scheduling PUSCH, and different information carried by downlink control information, the terminal transmits, based on the PUSCH configuration parameter corresponding to at least the type of PUSCH or the type of uplink control information, the uplink control information, which meets the reliability requirements of transmission of different services.  Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively)
Re. claim 36,  Zhang and  Shen teach claim 27.
Zhang further teaches transmitting, for the UE, an indication of an uplink control channel resource that is reserved for the additional communications service (Fig. 2 & ¶0059- In S201: a network device configures at least one set of Physical Uplink Shared Channel (PUSCH) configuration parameters for a terminal; different PUSCH configuration parameters corresponding to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.); receiving, via the uplink control channel resource, a scheduling request (SR) or other type of uplink control information (UCI) message associated with the additional communications service. (Fig. 1 & ¶0031 - In S101: a terminal selects a corresponding first PUSCH configuration parameter according to at least one of a type of PUSCH or a type of uplink control information; different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 1 & ¶0032 - In S102: the terminal transmits the uplink control information based on the first PUSCH configuration parameter. Fig. 2 & ¶0091 - UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNT); 



Re. claims 15 and 40,  Zhang and Shen teach claims 11 and 36.
Zhang further teaches wherein at least one of a format or content of the SR or the other type of UCI message comprises a feature not supported by the wireless communications standard. (Fig. 2 & ¶0091 - UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI).

Re. claim 48, Zhang and  Shen  teach claim 27.
Yet,  Zhang does not expressly teach transmitting, for the UE, an assignment of a cell radio network temporary identifier (C-RNTI), wherein the RNTI that indicates that signaling is in accordance with the additional communications service is distinct from the C-RNTI.
However, in the analogous art, Shen explicitly discloses transmitting, for the UE, an assignment of a cell radio network temporary identifier (C-RNTI), wherein the RNTI that indicates that signaling is in accordance with the additional communications service is distinct from the C-RNTI. (Fig. 1-9 & ¶0049 - In S210, a terminal device receives Downlink Control Information (DCI) sent by a network device. Fig. 1-9 & ¶0050 - In S220, the terminal device determines a resource for a first channel in at least one resource table according to a Radio Network Temporary Identity (RNTI) for scrambling the DCI, wherein the at least one resource table contains at least two types of resources, and reference points of starting positions of the at least two types of resources are different. Fig. 1-9 & ¶0061 - RNTI used for scrambling the DCI may be a first RNTI or a second RNTI, wherein the first RNTI may be a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI may be another RNTI except the C-RNTI, for example, a Paging Radio Network Temporary Identity (P-RNTI). Fig. 1-9 & ¶0119 - the first RNTI is a Cell Radio Network Temporary Identity (C-RNTI), and the second RNTI is another RNTI except the C-RNTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system to include Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information),  because it provides an efficient mechanism in improving flexibility of resource allocation, a time domain position of a channel allocated in units of a symbol by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G New Radio (NR) system. (¶0004-¶0006/¶0058/¶0103, Shen)

Re. claim 49, Zhang and  Shen teach claim 27.
Zhang further teaches transmitting, for the UE, an assignment of one or more additional RNTIs each corresponding to a respective communications service. (Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)




Re. claim 50, Zhang and  Shen teach claim 27.
Zhang further teaches wherein identifying that the UE also supports the additional communications service comprising the one or more features not supported by the wireless communications standard comprises: receiving an indication of an identifier of the UE; and determining, based at least in part on the identifier of the UE, that the UE supports the additional communications service. (Fig. 1 & ¶0052 - categories of uplink control information capable of being transmitted on different types of PUSCHs, or, payload sizes of uplink control information capable of being transmitted on different types of PUSCHs. Fig.1-2 & ¶0081 - categories of uplink control information included in sets of the first type of uplink control information capable of being transmitted on different types of PUSCHs are different. Fig. 2 & ¶0084 - different RNTIs for scrambling physical layer downlink control information for scheduling PUSCH, and different information carried by downlink control information, the terminal transmits, based on the PUSCH configuration parameter corresponding to at least the type of PUSCH or the type of uplink control information, the uplink control information, which meets the reliability requirements of transmission of different services.  Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively)

Re. claim 51, Zhang and  Shen teach claim 27.
Zhang further teaches wherein identifying that the UE also supports the additional communications service comprising the one or more features not supported by the wireless communications standard comprises: receiving, capability information indicating that the UE also supports the additional communications service. ((Fig. 1 & ¶0052 - categories of uplink control information capable of being transmitted on different types of PUSCHs, or, payload sizes of uplink control information capable of being transmitted on different types of PUSCHs. Fig.1-2 & ¶0081 - categories of uplink control information included in sets of the first type of uplink control information capable of being transmitted on different types of PUSCHs are different. Fig. 2 & ¶0084 - different RNTIs for scrambling physical layer downlink control information for scheduling PUSCH, and different information carried by downlink control information, the terminal transmits, based on the PUSCH configuration parameter corresponding to at least the type of PUSCH or the type of uplink control information, the uplink control information, which meets the reliability requirements of transmission of different services.  Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively)



Claims 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Shen,  further in view  of Luo et al. (2019/0124669), Luo hereinafter.

Re. claim 8,  Zhang and Shen teach claim 1.
Zhang further discloses decoding the one or more downlink messages based at least in part on the 7RNTI that indicates that signaling is in accordance with the additional communications service. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Fig. 1-2/Fig. 4 & ¶0104 - The selection unit 31 is configured to select a corresponding first Physical Uplink Shared Channel (PUSCH) configuration parameter, according to at least one of a type of PUSCH or a type of uplink control information, herein, different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information).
Yet, Zhang and Shen do not expressly teach receiving, from the network device, a grant of a semi-persistently scheduled (SPS) resource for the additional communications service;  receiving, from the network device, one or more downlink messages via the SPS resource; 
However, in the analogous art, Luo explicitly discloses receiving, from the network device, a grant of a semi-persistently scheduled (SPS) 3resource for the additional communications service;  4receiving, from the network device, one or more downlink messages via the SPS 5resource; (Fig.6 & ¶0136 - In step 3, the base station transmits the resource allocation information to the vehicle device A. Specifically, if traffic type information reported by the vehicle device A indicates that the information is periodically transmitted information, the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message.  The semi-persistent scheduling configuration information includes …… ¶0138 - The traffic type information using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information, event triggering traffic type information…).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Lou’s invention of resource application and allocation method in a Vehicle-to-Everything communication (V2X) system, because it offers  an efficient and effective controlling mechanism by providing comprehensive services for vehicles on an information network platform, thereby enables preventing road traffic accidents (¶0002-¶0003, Lou)

Re. claim 9,  Zhang, Shen and Luo teach claim 8.
Zhang further teaches wherein the one or more downlink messages 2comprise one or more downlink data transmissions for the additional communications service. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claim 10,     Zhang, Shen and Luo teach claim 8. 
Zhang further teaches wherein the one or more downlink messages comprise at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein at least one of a format or content of the MAC CE or the RRC message comprises a feature not supported by the wireless communications standard. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.  Fig. 1-2 & ¶0102 -  a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) …., when the new RNTI is configured by RRC, and when the DCI scrambled by the new RNTI schedules data,).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang , in view of Shen,  further in view of William  Gage (2020/0145940),  Gage hereinafter.

Re. claim 12, Zhang and  Shen  teach claim 11.
Zhang further teaches receiving, from the network device in response to transmitting the SR, an uplink 3grant addressed to the RNTI (Fig. 2 & ¶0059- In S201: a network device configures at least one set of Physical Uplink Shared Channel (PUSCH) configuration parameters for a terminal; different PUSCH configuration parameters corresponding to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 2 & ¶0060 - In S202: the network device sends the at least one set of PUSCH configuration parameters to the terminal. Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.);  transmitting the uplink message to the network device via uplink resources 7granted by the uplink grant (Fig. 1 & ¶0031 - In S101: a terminal selects a corresponding first PUSCH configuration parameter according to at least one of a type of PUSCH or a type of uplink control information; different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 1 & ¶0032 - In S102: the terminal transmits the uplink control information based on the first PUSCH configuration parameter).

Yet, Zhang and  Shen do not teach expressly teach encoding an uplink message based at least in part on the RNTI  that indicates that signaling is in accordance with the additional communications service;
However, in the analogous art, Gage explicitly discloses  encoding an uplink message based at least in part on the RNTI  that indicates that signaling is in accordance with the additional communications service. (Fig.5 & ¶0120 - At operation 512, the target RAN node 320 schedules an uplink transmission for the UE 310 and signals the assigned uplink resources in a DCI message encoded with the RMG RNTI received from the UE 310 in operation 511.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Gage’s invention of a system and a method for time synchronized handover, because it circumvents conventional measurement reporting and random access procedures for autonomous handover to a target cell of a radio access network (RAN) (¶0030, Gage).

Re. claim 13, Zhang, Shen and Gage teach claim 12.
Zhang further teaches wherein the uplink message comprises an 2uplink data transmission for the additional communications service (Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claim 14, Zhang, Shen and Gage teach claim 12.
Zhang further teaches  wherein the uplink message comprises a 2media access control (MAC) control element (CE) or a radio resource control (RRC) 3message, and wherein at least one of a format or content of the MAC CE or the RRC message 4is comprises a feature not supported by the wireless communications standard. (Fig. 1-2 & ¶0049 - at least one set of PUSCH configuration parameters may include a third set of configuration parameters, and the third set of configuration parameters may be the beta-offset parameters in the aforementioned uci-OnPUSCH parameter description, here, one of the beta-offset parameters is configured to indicate beta-offsets of a certain type of UCI relative to data carried by a certain type of PUSCH. If DCI for scheduling PUSCH does not include the beta-offset indicator field, beta-offset parameters, which may be configured by a higher layer. Fig. 1-2 & ¶0049 - a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) is introduced for scheduling-based URLLC service transmission, to indicate the selection of Modulation and Coding Scheme (MCS) table. That is, when the new RNTI is configured by RRC ) .


Claims 16-19   are rejected under 35 U.S.C. 103 as being unpatentable over Zhang,  in view of Shen,  in view of Zhu et al. (2020/0359364), Zhu hereinafter, further in view Gage.

Re. claim 16, Zhang and  Shen  teach claim 1.
Yet, Zhang and Shen do not expressly teach receiving, from the network device, a configured grant of uplink resources for the additional communications service; encoding one or more uplink messages based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service; and transmitting the one or more uplink messages to the network device via the uplink resources associated with the configured grant.
However, in the analogous art, Zhu explicitly discloses receiving, from the network device, a configured grant of uplink resources for the additional communications service (Fig.3 & ¶0075 - after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant); and transmitting the one or more uplink messages to the network device via the uplink resources associated with the configured grant. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 )).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information)   to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)
Yet, Zhang, Shen and Zhu do not expressly teach encoding one or more uplink messages based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service;
However, in the analogous art, Gage explicitly discloses  encoding one or more uplink messages based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service; (Fig.5 & ¶0120 - At operation 512, the target RAN node 320 schedules an uplink transmission for the UE 310 and signals the assigned uplink resources in a DCI message encoded with the RMG RNTI received from the UE 310 in operation 511.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) and Zhu’s invention of a system and a method for channel transmission to include Gage’s invention of a system and a method for time synchronized handover, because it circumvents conventional measurement reporting and random access procedures for autonomous handover to a target cell of a radio access network (RAN) (¶0030, Gage).
Re. claim 17, Zhang, Shen, Zhu and Gage teach claim 16.
Zhang further teaches wherein the one or more uplink messages comprise one or more uplink data transmissions for the additional communications service. (Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claim 18, Zhang, Shen, Zhu and Gage teach claim 16.
Zhang further teaches  wherein the one or more uplink messages comprise at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein at least one of a format or content of the MAC CE or the RRC message comprises a feature not supported by the wireless communications standard. (Fig. 1-2 & ¶0049 - at least one set of PUSCH configuration parameters may include a third set of configuration parameters, and the third set of configuration parameters may be the beta-offset parameters in the aforementioned uci-OnPUSCH parameter description, here, one of the beta-offset parameters is configured to indicate beta-offsets of a certain type of UCI relative to data carried by a certain type of PUSCH. If DCI for scheduling PUSCH does not include the beta-offset indicator field, beta-offset parameters, which may be configured by a higher layer. Fig. 1-2 & ¶0102 - a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) is introduced for scheduling-based URLLC service transmission, to indicate the selection of Modulation and Coding Scheme (MCS) table. That is, when the new RNTI is configured by RRC ) .

Re. claim 19, Zhang and  Shen  teach claim 1.
Yet, Zhang and Shen do not expressly teach transmitting, to the network device, a scheduling request (SR); receiving, from the network device, a downlink control information (DCI) message addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein the DCI message comprises an uplink grant; encoding an uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service; and transmitting the uplink message to the network device via uplink resources granted by the uplink grant.
However, in the analogous art, Zhu explicitly discloses transmitting, to the network device, a scheduling request (SR); receiving, from the network device, a downlink control information (DCI) message addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein the DCI message comprises an uplink grant; 6 (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device.  …the terminal device sends a scheduling request (SR) to a base station when the terminal device needs to send data to the base station.  Therefore, after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant, that is, indicates, by using the DCI information, information such as a frequency domain resource that can be used by the terminal device to transmit data…. The terminal device may scramble the to-be-sent data by using the C-RNTI of the terminal device); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information)   to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)
Yet, Zhang, Shen and Zhu do not expressly teach encoding an uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Gage explicitly discloses  encoding an uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service. (Fig.5 & ¶0120 - At operation 512, the target RAN node 320 schedules an uplink transmission for the UE 310 and signals the assigned uplink resources in a DCI message encoded with the RMG RNTI received from the UE 310 in operation 511.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) and Zhu’s invention of a system and a method for channel transmission to include Gage’s invention of a system and a method for time synchronized handover, because it circumvents conventional measurement reporting and random access procedures for autonomous handover to a target cell of a radio access network (RAN) (¶0030, Gage).

Claims 20 and  41-47  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Shen,  further in view of Zhu.
Re. claim 20, Zhang and Shen  teach claim 1.
Yet, Zhang and Shen do not expressly teach receiving, from the network device, a configured grant of uplink resources; and  3transmitting, to the network device, a plurality of uplink messages via the uplink 4resources associated with the configured grant, wherein at least a first uplink message of the 5plurality is encoded based at least in part on a cell radio network temporary identifier (C- 6RNTI) for the UE and at least a second uplink message of the plurality is encoded based at 7least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Zhu explicitly discloses receiving, from the network device, a configured grant of uplink resources (Fig.3 & ¶0075 - after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant); and  3transmitting, to the network device, a plurality of uplink messages via the uplink 4resources associated with the configured grant, wherein at least a first uplink message of the 5plurality is encoded based at least in part on a cell radio network temporary identifier (C- 6RNTI) for the UE and at least a second uplink message of the plurality is encoded based at 7least in part on the RNTI  that indicates that signaling is in accordance with the additional communications service. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 ) ) 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Re. claim 41, Zhang and  Shen teach claim 27.
Yet, Zhang and  Shen do not expressly teach transmitting, for the UE, a configured grant of uplink resources for the additional communications service; receiving one or more uplink messages via the uplink resources associated with the configured grant; and decoding the one or more uplink messages based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Zhu explicitly discloses transmitting, for the UE, a configured grant of uplink resources for the additional communications service (Fig.3 & ¶0075 - after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant); receiving one or more uplink messages via the uplink resources associated with the configured grant (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 )); and decoding the one or more uplink messages based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble/decodes the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble/decodes the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 )).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Re. claim 42, Zhang, Shen and Zhu teach claim 41.
Zhang further teaches wherein the one or more uplink messages comprise one or more uplink data transmissions for the additional communications service. (Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)

Re. claim 43, Zhang, Shen and Zhu teach claim 41.
Zhang further teaches  wherein the one or more uplink messages comprise at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein at least one of a format or content of the MAC CE or the RRC message comprises a feature not supported by the wireless communications standard. (Fig. 1-2 & ¶0049 - at least one set of PUSCH configuration parameters may include a third set of configuration parameters, and the third set of configuration parameters may be the beta-offset parameters in the aforementioned uci-OnPUSCH parameter description, here, one of the beta-offset parameters is configured to indicate beta-offsets of a certain type of UCI relative to data carried by a certain type of PUSCH. If DCI for scheduling PUSCH does not include the beta-offset indicator field, beta-offset parameters, which may be configured by a higher layer. Fig. 1-2 & ¶0049 - a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) is introduced for scheduling-based URLLC service transmission, to indicate the selection of Modulation and Coding Scheme (MCS) table. That is, when the new RNTI is configured by RRC ) .

Re. claim 44, Zhang and  Shen teach claim 27.
Yet, Zhang and  Shen do not expressly receiving a scheduling request (SR); transmitting, for the UE, a downlink control information (DCI) message addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein the DCI message comprises an uplink grant; receiving an uplink message via uplink resources granted by the uplink grant; and decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Zhu explicitly discloses receiving a scheduling request (SR); transmitting, for the UE, a downlink control information (DCI) message addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein the DCI message comprises an uplink grant; receiving an uplink message via uplink resources granted by the uplink grant;( ig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device.  …the terminal device sends a scheduling request (SR) to a base station when the terminal device needs to send data to the base station.  Therefore, after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant, that is, indicates, by using the DCI information, information such as a frequency domain resource that can be used by the terminal device to transmit data…. The terminal device may scramble the to-be-sent data by using the C-RNTI of the terminal device) and decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service (Fig. 3 & ¶0115 - S305: The base station descrambles the data by using the second RNTI. Fig. 3 & ¶0117 - S306: The base station descrambles the received data by using the first RNTI. The first RNTI is the preset value, or the correspondence exists between the first RNTI and the specified frequency domain resource index).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Re. claim 45, Zhang and  Shen teach claim 44.
Yet, Zhang and  Shen do not expressly teach attempting to decode the uplink message based at least in part on the C-RNTI for the UE; and identifying the uplink message as associated with the additional communications service based at least in part on successfully decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Zhu explicitly discloses attempting to decode the uplink message based at least in part on the C-RNTI for the UE; and identifying the uplink message as associated with the additional communications service based at least in part on successfully decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service. ((Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0114 - S304: The base station receives the data sent by the terminal device.  In the scheduling transmission mode, step S305 is performed. Fig.3 & ¶0115 - ¶0116  - S305: The base station descrambles (i.e., decodes) the data by using the second RNTI.  The second RNTI may be the C-RNTI of the terminal device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Re. claim 46, Zhang and  Shen teach claim 27.
Yet, Zhang and  Shen do not expressly teach transmitting, for the UE, a configured grant of uplink resources;  3receiving, a plurality of uplink messages via the uplink resources 4associated with the configured grant;  5decoding at least a first uplink message of the plurality based at least in part on 6a cell radio network temporary identifier (C-RNTI) for the UE; and  7decoding at least a second uplink message of the plurality based at least in part 8on the RNTI that indicates that signaling is in accordance with the additional   communications service.
However, in the analogous art, Zhu explicitly discloses transmitting, for the UE, a configured grant of uplink resources (Fig.3 & ¶0075 - after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant);  3receiving, a plurality of uplink messages via the uplink resources 4associated with the configured grant;  5decoding at least a first uplink message of the plurality based at least in part on 6a cell radio network temporary identifier (C-RNTI) for the UE; and  7decoding at least a second uplink message of the plurality based at least in part 8on the RNTI that indicates that signaling is in accordance with the additional  communications service. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble/decodes the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble/decodes the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 ) ) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Re. claim 47, Zhang, Shen and Zhu teach claim 46.
Yet, Zhang and Shen do not expressly teach attempting to decode each of the plurality of uplink messages based at least in 3part on the C-RNTI for the UE and based at least in part on the RNTI that indicates that signaling  is in accordance with the additional   communications 4service; and  5identifying at least the second uplink message as associated with the additional 6communications service based at least in part on successfully decoding the second uplink 7message based at least in part on the RNTI for identifying signaling that is in accordance with the additional  communications service.
However, in the analogous art, Zhu explicitly discloses attempting to decode each of the plurality of uplink messages based at least in 3part on the C-RNTI for the UE and based at least in part on the RNTI that indicates that signaling is in accordance with the additional   communications 4service; and  5identifying at least the second uplink message as associated with the 6communications service based at least in part on successfully decoding the second uplink 7message based at least in part on the RNTI for identifying signaling that is in accordance with the additional  communications service. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station attempts to descramble/decodes the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station attempts to descramble/decodes the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 ) ) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Shen,  further in view of Rune et al. (2014/0004857), Rune hereinafter.

Re. claim 30, Zhang and  Shen  teach claim 28.
Zhang further teaches  4transmitting the downlink message for the UE via a shared data channel 5resource granted by the DCI message. (Fig. 2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.)
Yet,  Zhang and  Shen  do not expressly teach encoding a downlink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional the communications service; 
However, in the analogous art, Rune explicitly discloses encoding a downlink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional the 3communications service (Fig.2 & ¶0035 - radio network node 110 obtains configuration information about at least one user equipment identifier and the access restriction information associated therewith. ... Fig.2 & ¶0071 - The radio network node 110 encodes a downlink control information message by using a user equipment identifier associated with the access restriction information.  … ¶0076 - user equipment identifier, such as a RNTI, which is encoded in the DCI message on a physical downlink control channel (PDCCH), indicates a general access allowance probability in the cell, i.e. a certain access restriction level ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Rune’s invention of a system and a method for the transfer of access restriction information between a radio network and a user equipment, because it allows in controlling access to users, effectively, controls the load of the cellular wireless communication system, in turns, paves the way to use available radio resources more efficiently.  (¶0002, Rune)

6Re. claim 31,  Zhang, Shen and Rune teach claim 30.
Zhang further teaches wherein the downlink message comprises a 2downlink data transmission for the additional communications service. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively).

6Re. claim 32,  Zhang, Shen and Rune teach claim 30.
Zhang further teaches wherein the downlink message comprises a media access control (MAC) control element (CE) or a radio resource control (RRC) message based at least in part on the RNTI, and wherein at least one of a format or content of the MAC CE or the RRC message comprises a feature not supported by the wireless communications standard (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.  Fig. 1-2 & ¶0102 -  a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) …., when the new RNTI is configured by RRC, and when the DCI scrambled by the new RNTI schedules data).

Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Shen, further in view of Rune,  further in view of Luo, 

Re. claim 33, Zhang and Shen  teach claim 27.
Yet, Zhang and Shen do not expressly teach transmitting, for the UE, a grant of a semi-persistently scheduled (SPS) 3resource for the additional communications service;  4encoding one or more downlink messages based at least in part on the RNTIspec that indicates that signaling is in accordance with the additional  communications service; and  6transmitting the one or more downlink messages to the UE via the SPS 7resource.
However, in the analogous art, Rune explicitly discloses 4 encoding one or more downlink messages based at least in part on the RNTIspec  that indicates that signaling is in accordance with the additional  communications service; (Fig.2 & ¶0035 - radio network node 110 obtains configuration information about at least one user equipment identifier and the access restriction information associated therewith. ... Fig.2 & ¶0071 - The radio network node 110 encodes a downlink control information message by using a user equipment identifier associated with the access restriction information.  … ¶0076 - user equipment identifier, such as a RNTI, which is encoded in the DCI message on a physical downlink control channel (PDCCH), indicates a general access allowance probability in the cell, i.e. a certain access restriction level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Rune’s invention of a system and a method for the transfer of access restriction information between a radio network and a user equipment, because it allows in controlling access to users, effectively, controls the load of the cellular wireless communication system, in turns, paves the way to use available radio resources more efficiently.  (¶0002, Rune)
Yet, Zhang, Shen and Rune do not expressly teach transmitting, for the UE, a grant of a semi-persistently scheduled (SPS) 3resource for the additional communications service; and  6transmitting the one or more downlink messages to the UE via the SPS 7resource.
However, in the analogous art, Luo explicitly discloses transmitting, for the UE, a grant of a semi-persistently scheduled (SPS) 3resource for the additional communications service; and  6transmitting the one or more downlink messages to the UE via the SPS 7resource. (Fig.6 & ¶0136 - In step 3, the base station transmits the resource allocation information to the vehicle device A. Specifically, if traffic type information reported by the vehicle device A indicates that the information is periodically transmitted information, the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message.  The semi-persistent scheduling configuration information includes …… ¶0138 - The traffic type information using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information, event triggering traffic type information…).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) and Rune’s invention of a system and a method for the transfer of access restriction information between a radio network and a user equipment to include Lou’s invention of resource application and allocation method in a Vehicle-to-Everything communication (V2X) system, because it offers  an efficient and effective controlling mechanism by providing comprehensive services for vehicles on an information network platform, thereby enables preventing road traffic accidents (¶0002-¶0003, Lou)

Re. claim 34,  Zhang, Shen, Rune and Luo  teach claim 33. 
Zhang further teaches wherein the one or more downlink messages 2comprise one or more downlink data transmissions for the additional communications service. (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively. Fig. 1-2/Fig. 4 & ¶0104 - The selection unit 31 is configured to select a corresponding first Physical Uplink Shared Channel (PUSCH) configuration parameter, according to at least one of a type of PUSCH or a type of uplink control information, herein, different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information).


Re. claim 35, Zhang, Shen, Rune and Luo  teach claim 33. 
Zhang further teaches wherein the one or more downlink messages comprise at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein at least one of a format or content of the MAC CE or the RRC message is comprises a feature not supported by the wireless communications standard (Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively. UCI is divided into two types, i.e., UCI type 1 and UCI type 2; and UCI type 1 and UCI type 2 correspond to UCI corresponding to PDSCH scheduled by the DCI scrambled by the new RNTI and UCI corresponding to PDSCH scheduled by the DCI scrambled by the another RNTI, respectively.  Fig. 1-2 & ¶0102 -  a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) …., when the new RNTI is configured by RRC, and when the DCI scrambled by the new RNTI schedules data).

Claims 37-39  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Shen, further in view of  Nimbalker et al. (2017/0019882), Nimbalker hereinafter, further in view of Zhu.

Re. claim 37, Zhang and  Shen teach claim 36.
Yet, Zhang and  Shen do not teach expressly teach transmitting, for the UE in response to receiving the SR, an uplink grant addressed to the RNTI; receiving an uplink message via uplink resources granted by the uplink grant; and decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Nimbalker explicitly discloses transmitting, for the UE in response to receiving the SR, an uplink grant 3addressed to the RNTI;(Fig.3 & ¶0026 - At 310, the base station 120 can send a contention-based uplink grant (i.e., CB-Uplink grant), such as via a broadcast or other message, to the device 110…. a group of UEs configured for CB-UL and possibly addressed, such as by group Contention-Based RNTI CB-RNTI, by the UL grant can use a particular resource assignment in the UL grant);  4receiving, an uplink message via uplink resources granted by the 5uplink grant (Fig.3 & ¶0026 - At 330 the device 110 can transmit the uplink packet to the base station 120 using information from the uplink grant. Also, see 440); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and Shen’s invention of a system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information) to include Nimbalker’s invention of a system and a method of LTE uplink transmission, because it reduces latency of LTE uplink transmissions. (¶0006, Nimbalker)
Yet, Zhang, Shen and Nimbalker do not teach expressly teach decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service.
However, in the analogous art, Zhu explicitly discloses decoding the uplink message based at least in part on the RNTI that indicates that signaling is in accordance with the additional communications service. (Fig. 3 & ¶0115 - S305: The base station descrambles the data by using the second RNTI. Fig. 3 & ¶0117 - S306: The base station descrambles the received data by using the first RNTI. The first RNTI is the preset value, or the correspondence exists between the first RNTI and the specified frequency domain resource index).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of a system and a method for transmission of uplink control information in a wireless communication system and  Shen’s invention of a system and a method in determining a resource for a channel transmission according to an RNTI (Radio Network Temporary Identity) for scrambling DCI (downlink control information)  and Nimbalker’s invention of a system and a method of LTE uplink transmission  to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)



Re. claim 38, Zhang,   Shen , Nimbalker and Zhu  teach claim 37.
Zhang further teaches wherein the uplink message comprises an uplink data transmission for the additional communications service. (Fig. 1 & ¶0031 - In S101: a terminal selects a corresponding first PUSCH configuration parameter according to at least one of a type of PUSCH or a type of uplink control information; different PUSCH configuration parameters correspond to at least one of: different types of PUSCHs, or, different types of uplink control information. Fig. 1 & ¶0032 - In S102: the terminal transmits the uplink control information based on the first PUSCH configuration parameter. Fig. 1-2 & ¶0091 - PUSCHs are divided into two types, i.e., PUSCH type 1 and PUSCH type 2; and PUSCH type 1 and PUSCH type 2 correspond to a new RNTI for scrambling DCI for scheduling PUSCH and another RNTI for scrambling DCI for scheduling PUSCH, respectively.)

Re. claim 39, Zhang,   Shen , Nimbalker and Zhu teach claim 37.
Zhang further teaches wherein the uplink message comprises a 2media access control (MAC) control element (CE) or a radio resource control (RRC) 3message, and wherein at least one of a format or content of the MAC CE or the RRC message 4 comprises a feature not supported by the wireless communications standard. ( Fig. 1-2 & ¶0049 - at least one set of PUSCH configuration parameters may include a third set of configuration parameters, and the third set of configuration parameters may be the beta-offset parameters in the aforementioned uci-OnPUSCH parameter description, here, one of the beta-offset parameters is configured to indicate beta-offsets of a certain type of UCI relative to data carried by a certain type of PUSCH. If DCI for scheduling PUSCH does not include the beta-offset indicator field, beta-offset parameters, which may be configured by a higher layer. Fig. 1-2 & ¶0049 - a parameter ‘new RNTI’ configured by Radio Resource Control (RRC) is introduced for scheduling-based URLLC service transmission, to indicate the selection of Modulation and Coding Scheme (MCS) table. That is, when the new RNTI is configured by RRC).



Response to Arguments

Applicant's arguments filed on 07/15/2022 have been fully considered but they are not persuasive.  

Regarding remarks in page 19 for independent claims 1, 27, 54 and 55, applicant argues that Shen fails to teach, ”communicate with the network device in accordance with the one or more features not supported by the wireless communications standard, wherein the communicating comprises using the RNTI to identify that the signaling is in accordance with the additional communications service and comprises the one or more features not supported by the wireless communications standard “.  Examiner  respectfully disagrees with the applicant. Shen discloses a wireless communication method, terminal device, and network device, capable of scrambling a radio network temporary identifier (RNTI) of downlink control information (DCI) and thereby giving a terminal device a reference point for an initial position of a resource used by a flexible configuration channel, said method comprising: a terminal device receives DCI sent by a network device; according to an RNTI which scrambles said DCI, said terminal device determines, in at least one resource table, a resource used for a first channel, said at least one resource table containing at least two types of resources, the reference points of the initial positions of said at least two types of resources being different. See abstract along with Fig. 1-9. Shen further discloses in ¶0046 along with Fig.1-9, for example, a method for wireless communication, in which a terminal device can determine a reference point of a starting position of a time domain resource of a scheduled channel according to a Radio Network Temporary Identity (RNTI) used for scrambling Downlink Control Information (DCI). Shen also continues in ¶0049-¶0050 along with Fig. 1-9, “In S210, a terminal device receives Downlink Control Information (DCI) sent by a network device…..In S220, the terminal device determines a resource for a first channel in at least one resource table according to a Radio Network Temporary Identity (RNTI) for scrambling the DCI, wherein the at least one resource table contains at least two types of resources, and reference points of starting positions of the at least two types of resources are different”. Shen further discloses in ¶0058 along with Fig.1-9, for example, a terminal device may determine the resource for the first channel by the RNTI used for scrambling the DCI, for example, the starting position and length of the time domain resource of the first channel ………..different RNTIs may correspond to different types of resources, that is, different RNTIs may be used for indicating reference points of different starting positions………..if the service to be transmitted is an Ultra-Reliable and Low Latency Communication (URLLC) service, the network device may determine to use the second type of resource, for example, taking the position of the DCI as the reference point of the starting position; or if the service to be transmitted is Enhance Mobile Broadband (eMBB), the network device may determine to use the first type of resource, for example, taking the starting position of the time slot as the reference point of the starting position….so that it can be realized that reference points of different time domain resources are dynamically configured for different types of services without increasing DCI overhead, which is conducive to meeting service requirements of different services and improving resource utilization rate of a communication system. Shen also discloses in ¶0105 along with Fig.1-9, for example, first RNTI may correspond to the first resource table, and the second RNTI may correspond to the second resource table, which is different from the first implementation in that a part of resources in the second resource table are the first type of resources and a part of resources are the second type of resources. Therefore, the resources in the first resource table configured for the first RNTI are more suitable for scheduling PDSCH/PUSCH transmission with more various delays, such as the eMBB service. A part of the resources in the second resource table configured for the second RNTI are more suitable for scheduling PDSCH/PUSCH transmission with more various delays, such as the eMBB service, and another part of the resources are more suitable for PDSCH/PUSCH transmission with low delay, such as the URLLC service.
That is, a terminal for having the ability in determining a resource (see, Table 1 to 5) for a first channel (See, Fig. 2-3/Fig.5-6) in at least one resource table (see, Table 1 to 5) according to a Radio Network Temporary Identity (RNTI) (e.g., first RNTI [Wingdings font/0xF3] C-RNTI, second RNTI [Wingdings font/0xF3] P-RNTI, see ¶0061, with different RNTIs (first RNTI [Wingdings font/0xF3] C-RNTI & second RNTI [Wingdings font/0xF3] P-RNT) are used for indicating reference points of different starting position for different types of services (e.g., delay intolerant URLLC service delay tolerant eMBB service) without increasing DCI overhead, which is conducive to meeting service requirements of different services and improving resource utilization rate of a communication system, see ¶0058) , as transmitted by a network device, the terminal should have the capability in scrambling the DCI (downlink control information), as DCI contains the indicated information for the terminal to uniquely determine the resources (e.g., starting symbol, the length of symbols) by scrambling the DCI, in order to establish a communication with the network device, by accommodating a delay intolerant URLLC service over a delay tolerant eMBB service in 5G system, a new inventive concept/additional feature, which is NOT supported by wireless communication standard (such as 3GPP) before the effective filling date of the inventive concept as disclosed supra by Shen, quite contrary to applicant’s allegations at least in page 19 of remarks as submitted on 07/15/2022.


In reference to the limitation for independent claims 1 and 54 (similar limitations for independent claims 27 and 54 ), such as, “transmitting, to a network device and in accordance with a wireless communications standard, signaling that indicates the UE supports an additional communications service that comprises one or more features not supported by the wireless communications standard; receiving, from the network device, an assignment of a radio network temporary identifier (RNTI) that indicates that signaling is in accordance with the additional communications service that comprises the one or more features not supported by the wireless communications standard;”, the argument is moot, as a new reference (Zhang [Wingdings font/0xF3] 2021/0168794) is used in the current office action, in place of  Zhou (2019/0306848), as necessitated by the amended independent claims submitted on 07/15/2022. 


For these reasons, it is maintained that independent claims 1, 27 and 54-54 are unpatentable over Zhang (2021/0168794 [Wingdings font/0xF3] a new reference), in view of Shen .

As all other dependent claims depend either directly or indirectly from the independent claim  1, 27 and 54-54,  similar rationale also applies to all respective dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467